DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Rejections
The previous 35 U.S.C. 112 rejections were overcome by the amendments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time disregarding correlations in the spike rates associated with the sequence of presynaptic spikes in the learning” (emphasis added).  The disregarding of spike rates was not found to have support in the original disclosure.  Instead, “discounting” is used in the specification.  Examiner does not view these two terms as synonymous.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites in lines 9 and 10 that the learning is done by disregarding correlations the spike rates, but the final line states generally that the learning rule is based on the spike rates.  This appears to be contradictory statements and is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal et al. (hereinafter Towal), U.S. Patent Application Publication 2014/0258194, in view of Guo et al. (hereinafter Guo), Temporal Competitive Learning Induced in Neural Networks by Spike Timing-Dependent Plasticity.
Regarding Claim 1, Towal discloses an apparatus comprising: 
circuitry comprising:
at least one presynaptic artificial neuron [“presynaptic neuron” ¶117] configured to generate a sequence of presynaptic spikes each having a respective timing [“presynaptic spikes arriving between 0.25 and 0.5 spikes/ms” ¶98; “frequency and number of spikes” ¶49; Fig. 7]; 

a learning rule circuit, comprising a synaptic efficacy and a synaptic plasticity, configured to:
learn temporal correlations in the respective timing of the presynaptic spikes [“a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc.” ¶58]; and 
modify the synaptic efficacy using a learning rule [“a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc.” ¶58; Note: STDP refers to a neuronal characteristic for which the efficacy of synaptic transmission is influenced by a relative timing between presynaptic and postsynaptic stimulation]; 
wherein the learning rule is based on the respective timing and spike rates [“spike-timing-dependent plasticity (STDP) learning rule” ¶58].
However, Towal fails to explicitly disclose by disregarding correlations in spike rates associated with the sequence of presynaptic spikes in the learning;
based on a result of the learning.
Guo discloses by disregarding correlations in spike rates associated with the sequence of presynaptic spikes in the learning [“When presynaptic neurons produce 
based on a result of the learning [“When presynaptic neurons produce correlated firing, especially ensemble firing patterns, our model will cluster those neurons into different groups, and assign them to different postsynaptic neurons” pg. 1046, § V, lines 3-6].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal and Guo before him before the effective filing date of the claimed invention, to modify the apparatus of Towal to incorporate the learning approach of Guo.
Given the advantage of performing pattern grouping for better results, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Towal and Guo disclose the apparatus of claim 1.  Towal further discloses wherein the learning rule circuit comprises at least one plastic synapse that is operatively connected to the at least one presynaptic artificial neuron to receive the sequence of presynaptic spikes and modify the postsynaptic membrane potential based on the synaptic efficacy and the sequence of presynaptic spikes [“spike-timing-dependent plasticity (STDP) learning rule” ¶58].

Regarding Claim 4, Towal and Guo disclose the apparatus of claim 3.  Towal further discloses wherein the synaptic efficacy comprises a weighting [“signals may be scaled according to adjustable synaptic weights” ¶50] and a rate-normalization [“rate coding” ¶87; “decay” ¶65, 67], and wherein the at least one plastic synapse comprises a .

Claim 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal and Guo, in view of Kreuz et al. (hereinafter Kreuz), Time-resolved and time-scale adaptive measures of spike train synchrony.
Regarding Claim 2, Towal and Guo disclose the apparatus of claim 1.
However, Towal fails to explicitly disclose wherein the learning rule circuit comprises a normalized covariance circuit configured to generate a normalized covariance matrix based on the sequence of presynaptic spikes and a clustering circuit configured to detect clusters, of a portion of the sequence of presynaptic spikes, in the normalized covariance matrix and modify the synaptic efficacy according to the detected clusters in the normalized covariance matrix.
Kreuz discloses wherein the learning rule circuit comprises a normalized covariance circuit configured to generate a normalized covariance matrix based on the sequence of presynaptic spikes [“normalized covariance function” §B.3 ¶1] and a clustering circuit configured to detect clusters, of a portion of the sequence of presynaptic spikes, in the normalized covariance matrix and modify the synaptic efficacy according to the detected clusters in the normalized covariance matrix [“separation of the spike trains into 4 different clusters” §3.2.2 ¶3].

Given the advantage of using the synchrony between spike trains for learning, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20 is rejected on the same grounds as claim 2.

Claims 5-7, 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal and Guo, in view of Wesseling, U.S. Patent Application Publication 2004/0142368.
Regarding Claim 5, Towal and Guo disclose the apparatus of claim 4.  Towal further discloses wherein the Hebbian plasticity circuit comprises a spike-timing-dependent plasticity rule [“STDP is a learning process that adjusts the strength of synaptic connections between neurons” ¶62].
However, Towal fails to explicitly disclose the rate-dependent plasticity circuit comprises a fatigue plasticity rule.
Wesseling discloses the rate-dependent plasticity circuit comprises a fatigue plasticity rule [“synaptic fatigue” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, and Wesseling before him before the effective filing date of 
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Towal, Guo, and Wesseling disclose the apparatus of claim 5.  Towal further discloses wherein the sequence of presynaptic spikes is characterized by the spike rates [“frequency and number of spikes” ¶49; Fig. 7, 9].
However, Towal fails to explicitly disclose and the rate-dependent plasticity circuit, using a fatigue plasticity rule, is configured to modify the rate normalization so that each spike in the sequence of presynaptic spikes has a reduced effect on the membrane potential when the spike rates increase.
Wesseling discloses and the rate-dependent plasticity circuit, using a fatigue plasticity rule, is configured to modify the rate normalization so that each spike in the sequence of presynaptic spikes has a reduced effect on the membrane potential when the spike rates increase [“attenuation of the efficacy of excitatory synapses during excessive use” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, and Wesseling before him before the effective filing date of the claimed invention, to modify the combination to incorporate the biological concept of synaptic fatigue of Wesseling.


Regarding Claim 7, Towal and Guo disclose the apparatus of claim 3, wherein the at least one plastic synapse comprises a non-volatile memory element [“synaptic weights may be stored in a non-volatile memory” ¶54] with volatile characteristics [“a capacitor” ¶52].
However, Towal fails to explicitly disclose that match a form of fatigue.
Wesseling discloses that match a form of fatigue [“synaptic fatigue” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, and Wesseling before him before the effective filing date of the claimed invention, to modify the combination to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Towal discloses an apparatus comprising: 
circuitry comprising:
at least one presynaptic artificial neuron configured to generate a sequence of presynaptic spikes [“presynaptic spikes arriving between 0.25 and 0.5 spikes/ms” ¶98; “frequency and number of spikes” ¶49; Fig. 7]; and 

wherein: the postsynaptic artificial neuron is configured to receive a set of the sequence of presynaptic spikes [“postsynaptic neuron” ¶117]; and
the at least one fatiguing plastic synapse comprises: 
an efficacy having a spike-timing-dependent plasticity [“a learning rule. Some examples of the learning rule are the spike-timing-dependent plasticity (STDP) learning rule, the Hebb rule, the Oja rule, the Bienenstock-Copper-Munro (BCM) rule, etc.” ¶58; Note: STDP refers to a neuronal characteristic for which the efficacy of synaptic transmission is influenced by a relative timing between presynaptic and postsynaptic stimulation].
and by modifying a rate normalization of postsynaptic effects on the sequence of presynaptic spikes [“rate coding” ¶87; “decay” ¶65, 67; Fig. 3].
However, Towal fails to explicitly disclose at least one fatiguing plastic synapse connected to the postsynaptic membrane potential, and a fatiguing circuit, wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes.
Wesseling discloses at least one fatiguing plastic synapse connected to the postsynaptic membrane potential, and a fatiguing circuit, wherein the fatiguing circuit is configured to reduce the efficacy using a fatigue plasticity rule based on the set of the sequence of presynaptic spikes [“synaptic fatigue is thus manifest as an effective attenuation of the efficacy of excitatory synapses during excessive use” ¶18].

Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Towal fails to explicitly disclose by disregarding correlations in a spike rate associated with the sequence of presynaptic spikes in a learning of temporal correlations in a respective timing of the presynaptic spikes.
Guo discloses by disregarding correlations in a spike rate associated with the sequence of presynaptic spikes in a learning of temporal correlations in a respective timing of the presynaptic spikes [“When presynaptic neurons produce correlated firing, especially ensemble firing patterns, our model will cluster those neurons into different groups, and assign them to different postsynaptic neurons” pg. 1046, § V, lines 3-6].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, and Wesseling before him before the effective filing date of the claimed invention, to modify the combination to incorporate the learning approach of Guo.
Given the advantage of performing pattern grouping for better results, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10 is rejected on the same grounds as claim 6.
.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal and Guo in view of Snider, US Application Publication 2010/0277232.
Regarding Claim 8, Towal and Guo disclose the apparatus of claim 3.
However, Towal fails to explicitly disclose wherein the at least one plastic synapse comprises a digital complementary metal-oxide semiconductor (CMOS) circuit or an analog CMOS circuit.
Snider discloses wherein the at least one plastic synapse comprises a digital complementary metal-oxide semiconductor (CMOS) circuit or an analog CMOS circuit [“complementary metal oxide semiconductor (" CMOS") technologies to implement neuromorphic-circuitry-equivalents to synapses” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, and Snider before him before the effective filing date of the claimed invention, to modify the combination to incorporate CMOS technology for synapses of Snider.
Given the advantage of using known CMOS technology to implement the synapses, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19 is rejected on the same grounds as claim 8.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towal, Guo, and Wesseling in view of Cappy et al. (hereinafter Cappy) US Patent Application Publication 2019/0130258.
Regarding Claim 16, Towal, Guo, and Wesseling disclose the apparatus of claim 9.
However, Towal fails to explicitly disclose wherein the plastic synapse comprises a transistor having a gate input, wherein the set of presynaptic spikes are input into the gate so as to modify an amount of current passing through the transistor.
Cappy discloses wherein the plastic synapse comprises a transistor having a gate input, wherein the set of presynaptic spikes are input into the gate so as to modify an amount of current passing through the transistor [“As the synapses are plastic (their effect varies as a function of the pre- and post-neuron activities), their plasticity is represented by a synaptic weight (modeled by the "weight" gate potential on an NMOS control transistor).” ¶177].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, Wesseling, and Cappy before him before the effective filing date of the claimed invention, to modify the combination to incorporate the hardware of Cappy.
Given the advantage of using known hardware to model a synapse, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Towal fails to explicitly disclose is in accordance with a fatigue rule.
Wesseling discloses is in accordance with a fatigue rule [“synaptic fatigue is thus manifest as an effective attenuation of the efficacy of excitatory synapses during excessive use” ¶18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Towal, Guo, Wesseling, and Cappy before him before the effective filing date of the claimed invention, to modify the combination to incorporate the biological concept of synaptic fatigue of Wesseling.
Given the advantage of preventing excessive excitatory synaptic response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Allowable Subject Matter
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The functions for the fatigue plasticity rule were not found in the prior art.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123